Citation Nr: 0708095	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-35 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES


1.  Entitlement to service connection for a left ear hearing 
loss.

2.  Entitlement to service connection for refractive error.

3.  Entitlement to service connection for residuals of a head 
injury.

4.  Entitlement to service connection for residuals of a back 
injury.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for a bilateral elbow 
disorder.

7.  Entitlement to service connection for a disorder 
manifested by numbness in both thighs.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1991 to July 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in New Orleans, Louisiana, which, inter alia, 
denied service connection for residuals of a head injury, 
residuals of a back injury, residuals of a neck injury, 
bilateral elbow pain, numbness of both thighs, a left ear 
hearing loss and eyesight problems (refractive error).  

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript has been associated with the record.

The issues of entitlement to service connection for residuals 
of a head injury, residuals of a back injury, residuals of a 
neck injury, bilateral elbow pain, and a disorder manifested 
by numbness of both thighs are addressed in the REMAND 
portion of the decision below and are REMANDED to the Agency 
of Original Jurisdiction (the AOJ).


FINDINGS OF FACT

1.  Competent medical evidence does not show a level of 
hearing impairment in the veteran's left ear that may be 
considered a disability for VA purposes. 

2.  The veteran's refractive error, hyperopia, is not a 
disease or injury under the meaning of applicable law and 
regulations for VA purposes.


CONCLUSIONS OF LAW

1.  Claimed left ear hearing loss was not incurred in or 
aggravated by service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385, 3.307, 3.309 (2006).

2.  Hyperopia is not a disability for VA compensation 
purposes and an acquired eye disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159, 3.303, 3.304 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In the present case, two letters in August 2003 satisfied 
notice requirements for elements (1), (2) and (3) above, but 
it is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim prior the initial AOJ decision.  
See 38 C.F.R. § 3.159(b)(1).  Nevertheless, as a practical 
matter the Board finds that he has been notified of the need 
to provide such evidence, for the following reasons.  The 
August 2003 letters informed the appellant what additional 
information or evidence was needed to reopen his claim, and 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or effective date, if service connection 
was granted on appeal.  However, in light of the Board's 
determination that the criteria for service connection for 
hyperopia and a left ear hearing loss have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, his videoconference hearing 
transcript and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the issues on 
appeal that are addressed in this decision.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2006) (harmless error).

Analysis

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established under the provisions of 38 C.F.R. § 3.303(b) when 
the evidence, regardless of its date, shows that an appellant 
had a chronic condition in service or during the applicable 
presumptive period.  Service connection also may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Medical evidence is required to prove the 
existence of a current disability and to fulfill the nexus 
requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection - left ear hearing loss

The veteran contends that he has left ear hearing loss that 
is due to service.  On the occasion of the aforementioned 
hearing on appeal, the veteran testified that he had noticed 
a decrease in his ability to since 1998.  He stated that 
while he can hear with his left ear, it is difficult to 
distinguish what someone is saying.  The veteran further 
noted that he has to turn his television's volume up to hear.  

His service medical records show that audiological 
examinations were conducted in March 1991, February 1992, 
April 1993, November 1994, September 1995, December 1996, 
July 1997 and in conjunction with his separation examination 
in May 1999.  None of these tests show a hearing loss in the 
veteran's left ear.  The veteran's separation examination 
revealed pure tone thresholds of 10, 10, 10, 15, and 25 
decibels in the left ear at the 500, 1000, 2000, 3000 and 
4000 Hertz levels, respectively.  A January 2004 VA 
audiological examination reflected the examiner's opinion 
that the veteran had normal hearing in his left ear.  At the 
time of the VA examination, the veteran's hearing showed pure 
tone thresholds of 0, 10, 10, 10, and 10 decibels in the left 
ear at the 500, 1000, 2000, 3000 and 4000 Hertz levels, 
respectively.  Speech recognition ability was 96 percent in 
the left ear.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory threshold for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

The veteran's pure tone auditory thresholds and speech 
recognition scores for his left ear do not meet the criteria 
to be considered a disability for VA rating purposes.  
Accordingly, service connection for a left ear hearing loss 
is not warranted.  



Service connection - hyperopia

In connection with a claim for an eye disorder, the Board 
notes that, in the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including hyperopia, even if visual acuity 
decreased in service, as this is not a disease or injury 
within the meaning of applicable legislation relating to 
service connection. 38 C.F.R. §§ 3.303(c), 4.9 (2006); VA 
Manual M21-1, Part VI, Subchapter II, para. 11.07.  A 
disability rating for visual impairment is based on the best 
distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75 (2006).

Service medical records all reflect that the veteran has 
normal vision (corrected to better than 20/40).  An October 
1994 in-service optometric eye examination record reflects 
the veteran's complaint that he had eye strain while 
performing detailed near work; the veteran was fitted for 
eyeglasses.  The record shows that the veteran had normal 
ocular health.  Records from a June 1997 in-service boating 
accident reflect that the veteran had a concussion, blurred 
vision and a deficit in his right lateral visual field.  He 
did not receive trauma or injury to his eyes.  He was 
discharged with instructions to see a doctor if he had 
continuing eye problems.  A July 1997 examination report 
showed that the veteran had normal vision and that his visual 
fields passed examination.  His conjunctiva, sclera, cornea, 
lens and retina were within normal limits.  A December 1997 
optometry treatment record noted that the veteran had a 
concussion in 1997, but indicated that the veteran had not 
had any eye trauma, and no pain, redness, dyplopia, or 
flashing light or floaters in his vision.  The assessment was 
latent hyperopia, which was only symptomatic with extended 
reading at a near distance.  The examiner stated that the 
veteran had normal ocular health in both eyes.  His 
separation examination reflects normal vision, that he wears 
eyeglasses for reading and that his eyes, pupils, and ocular 
motility were normal.  

An October 2005 VA medical record reflected a diagnosis of 
hyperopia.  The patient reported seeing floaters and flashes 
of light.  The examiner observed that there was no retinal 
deterioration upon dilated fundus examination, and did not 
provide any additional diagnosis of an eye disorder.  With 
regard to the current diagnoses of a refractive error, 
hyperopia, the law concerning service connection for a 
congenital or developmental defect is dispositive.  
Refractive errors are defects of the form or structure of the 
eye of congenital or developmental origin for which service 
connection may not be granted.  Refractive errors are not 
disabilities under the law.  38 C.F.R. § 3.303(c)..  While 
the veteran testified at his hearing on appeal, that sees 
flashes or little sparks going off in his eyes, there is no 
evidence revealing a chronic diagnosed eye disorder in 
service or a diagnosed eye disorder such that continuity of 
symptomatology may be shown after service for purposes of 
establishing service connection on a direct basis.  

In terms of the veteran's own statements concerning his left 
ear hearing loss and eye problems, he, as a layperson, with 
no apparent medical expertise or training, is not competent 
to comment on the presence or etiology of a medical disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, the Board finds that the preponderance of the 
evidence is against his claims for entitlement to service 
connection for a left ear hearing loss and refractive error, 
and there is no doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1991).


ORDER

Service connection for a left ear hearing loss is denied.

Service connection for refractive error is denied.


REMAND

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date or a 
disability rating, if service connection is granted on 
appeal.  In order to comply with the holding in Dingess, 
supra, with regards to VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits, VA must 
provide such notice.  

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking 
entitlement to service connection for residuals of a head 
injury, residuals of a back injury, residuals of a neck 
injury, bilateral elbow pain, and a disorder manifested by 
numbness of both thighs.  The most recent VA treatment 
records in the claims file are from October 2005, and the 
most recent private treatment records are from August 2003.  
At his videoconference hearing, the veteran indicated that he 
was receiving ongoing treatment at the VA medical center and 
the University Medical Center, both in Lafayette, Louisiana.  
The veteran testified that, at the time of the hearing, he 
was being scheduled for an appointment for a consultation at 
the University Medical Center.  The AOJ should attempt to 
obtain any missing medical records regarding this treatment.  

Service medical records reflect that the veteran was seen for 
lower back pain in  April 1991.  He had tenderness to his 
lower back, but no tingling or numbness of extremities.  The 
assessment was low back pain.  In an October 1995 report of 
Medical History, the veteran indicated he had recurrent back 
pain.  An October 1995 Report of Medical Examination 
reflected a normal spine.  In June 1997, the veteran was in a 
boating accident where he struck his head, resulting in a 
concussion and neck pain.  Computed tomography (CT) scans of 
the veteran's head and cervical spine were negative.  A 
notation on a May 1999 service record reflects that the 
veteran had numbness in his right thigh while shopping, 
walking and standing.  The veteran's separation Report of 
Medical History reflects that the veteran had painful elbows 
while carrying heavy loads, a concussion following a boating 
accident, pain in the lower back after prolonged bending over 
and pain and numbness in the middle back after prolonged 
standing or sitting.  A notation on the report indicated that 
his concussion and middle back pain were not considered 
disabling.  His separation Report of Medical Examination 
reflected a normal spine, upper extremities, lower 
extremities and neurological examination.

Post-service medical records show ongoing treatment for back 
pain due to degenerative joint disease and disc bulging at 
L4-5 and L5-S1, numbness in both thighs, headaches and elbow 
pain.  After receipt of the medical records, the veteran 
should be scheduled for orthopedic and neurological 
examinations to obtain an opinion as to whether the veteran 
has neck, head or bilateral elbow disorders or a  disorder 
which is manifested by numbness in both thighs, and, if so, 
the etiology of each disorder, including whether it was 
incurred in, or was aggravated by, active duty, or, if 
arthritis is found, whether it was manifested within one year 
after discharge from active duty.  In addition, the examiner 
should indicate whether the veteran's back disorder is 
etiologically related to active duty, or, in terms of  
arthritis, whether it was manifested within one year after 
discharge from active duty.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004.  In particular, the 
AOJ must send the veteran a corrective 
notice, that explains the information or 
evidence needed to establish effective 
dates and higher disability ratings if 
service connection is granted for the 
remaining issues on appeal, as outlined 
by the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The claims file 
must include documentation that the AOJ 
has complied with VA's duties to notify 
and assist a claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated him for his residuals of a 
head injury, residuals of a back injury, 
residuals of a neck injury, bilateral 
elbow pain and numbness of both thighs 
since his separation from service in July 
1999 through the present.  The AOJ should 
attempt to obtain records from each 
health care provider he identifies that 
might have available records.  In 
particular, the AOJ should obtain any 
treatment records from the VA medical 
center and the University Medical Center, 
both in Lafayette, Louisiana.  If records 
are unavailable, please have the provider 
so indicate.  

3.  After completion of 1 and 2, the AOJ 
should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded orthopedic and 
neurological examinations by appropriate 
specialist(s), in order to determine the 
nature and etiology of the claimed 
disabilities.  All indicated tests and 
studies should be undertaken.  The claims 
file must be made available to, and be 
reviewed by, the examiner(s) in 
connection with the examinations, and the 
reports should so indicate. After all 
relevant evidence in the claims file is 
reviewed, the specialist(s) should offer 
an opinion as to whether the veteran has 
lower back, neck, head or bilateral elbow 
disorders or a disorder manifested by 
numbness in both thighs and, if so, 
whether it is at least as likely as not 
(50 percent or more probability) that 
each disorder: (1) is etiologically 
related to the veteran's period of active 
duty (to include as due to an in-service 
boating accident in June 1997); and (2) 
if arthritis is found, whether it was 
manifested within one year of discharge 
from active military service.

If the etiology of the diagnosed 
disorders are attributed to multiple 
factors/events, the specialist should 
specify which symptoms/diagnoses are 
related to which factors/events.  The 
specialist should clearly outline the 
rationale and discuss the medical 
principles involved for any opinion 
expressed.  If the requested medical 
opinion cannot be given, the specialist 
should state the reason why.

4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claims.  If any determination remains 
unfavorable to the appellant, he and his 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2006).    The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


